DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on May 3, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on (04/19/2022) was filed after the mailing date of the non-final office action on  01/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Mathew M. Jakubowski, ESQ., Reg. No. 44,801 on July 27, 2022 through subsequent communications following a telephone interview on July 21, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1-13. (Cancelled)

14. (Currently Amended) A product comprising:
a computer system for networked video management, the computer system comprising at least one computer having non-transitory memory configured to store machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following web service proxy protocol functions:
establishing an initial network connection between a video gateway device including a video client application and residing at a client site by checking a certificate of the video client application;
receiving a first tunnel request from a web service client container;
upon receipt of the first tunnel request from the web service client container, requesting a tunnel through a second tunnel request from and through the video gateway device, the tunnel requested through the initial network connection;
receiving an offer of the tunnel from and through the video gateway device through a second network connection in response to validating the second tunnel request through the initial network connection; 
offering the tunnel to the web service client container from and through the video gateway device, the tunnel offered through the second network connection;
opening a listening port at the web service client container to transmit video traffic over the tunnel offered through the second network connection; and 
maintaining the initial network connection for video application notifications to the web server client container.

15. (Previously presented) The product of claim 14, wherein the web service proxy protocol functions further include opening the initial network connection from the video gateway device to a web service proxy protocol.

16. (Previously presented) The product of claim 15, wherein the web service proxy protocol functions further include maintaining the initial network connection during implementation of the receiving the tunnel request function, the requesting the tunnel function, the receiving the offer of the tunnel function, and the offering the tunnel function.

17. (Previously Presented) The product of claim 15, wherein the web service proxy protocol includes a public key infrastructure.

18. (Previously Presented) The product of claim 15, wherein the opening function includes checking a certificate of the video gateway device.

19. (Previously presented) The product of claim 15, wherein the opening function includes establishing the initial network connection through a secure hyperlink transfer protocol connection.

20. (Previously Presented) The product of claim 15, wherein the web service proxy protocol is included in a web server proxy container.

21. (Currently Amended) A product comprising:
a computer system for networked video management, the computer system comprising at least one computer having non-transitory memory configured to store machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following web service proxy protocol functions:
establishing an initial network connection between a video gateway device including a video client application and residing at a client site by checking a certificate of the video client application;
receiving a list of connected network cameras from the video gateway device;
receiving a first tunnel request from a web service client container, the tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application;
upon receipt of the first tunnel request from the web service client container, requesting a tunnel through a second tunnel request from and through the video gateway device, the tunnel requested through the initial network connection; 
receiving an offer of the tunnel from and through the video gateway device through a second network connection in response to validating the second tunnel request through the initial network connection; 
offering the tunnel to the web service client container from and through the video gateway device to avoid one or more firewalls present at the client site, the tunnel offered through the second network connection;
opening a listening port at the web service client container to transmit video traffic over the tunnel offered through the second network connection; and 
maintaining the initial network connection for video application notifications to the web server client container.

22. (Previously presented) The product of claim 21, wherein the web service proxy protocol functions further include opening the initial network connection from the video gateway device to a web service proxy protocol.

23. (Previously presented) The product of claim 22, wherein the web service | proxy protocol functions further include maintaining the initial network connection during implementation of the receiving the tunnel request function, the requesting the tunnel function, the receiving the offer of the tunnel function, and the offering the tunnel function.

24. (Previously Presented) The product of claim 22, wherein the web service proxy protocol includes a public key infrastructure.

25. (Previously Presented) The product of claim 22, wherein the opening function includes checking a certificate of the video gateway device.

26. (Previously presented) The product of claim 22, wherein the opening function includes establishing the initial network connection through a secure hyperlink transfer protocol connection. 

27. (Previously Presented) The product of claim 22, wherein the web service proxy protocol is included in a web server proxy container.

28. (Currently Amended) A product comprising:
a computer system for networked video management, the computer system comprising at least one computer having non-transitory memory configured to store machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following web service proxy protocol functions:
establishing an initial network connection between a video gateway device including a video client application and residing at a client site by checking a certificate of the video client application;
receiving a list of connected network cameras from the video gateway device;
adding the list of connected network cameras to a work queue;
receiving a first tunnel request from a web service client container, the tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application;
upon receipt of the first tunnel request from the web service client container, requesting a tunnel through a second tunnel request from and through the video gateway device residing at a client site, the tunnel requested through the initial network connection;
receiving an offer of the tunnel from and through the video gateway device through a second network connection in response to validating the second tunnel request through the initial network connection; 
offering the tunnel to the web service client container from and through the video gateway device to avoid one or more firewalls present at the client site, the tunnel offered through the second network connection;
opening a listening port at the web service client container to transmit video traffic between the connected network cameras and the video recorder application over the tunnel offered through the second network connection; and 
maintaining the initial network connection for video application notifications that update the list of connected network cameras to the web server client container.

29. (Previously presented) The product of claim 28, wherein the web service proxy protocol functions further include opening the initial network connection from the video gateway device to a web service proxy protocol.

30. (Previously presented) The product of claim 29, wherein the web service proxy protocol functions further include maintaining the initial network connection during implementation of the receiving the tunnel request function, the requesting the tunnel function, the receiving the offer of the tunnel function, and the offering the tunnel function.

31. (Previously Presented) The product of claim 29, wherein the web service proxy protocol includes a public key infrastructure.

32. (Previously Presented) The product of claim 29, wherein the opening function includes checking a certificate of the video gateway device.

33. (Previously Presented) The product of claim 29, wherein the opening function includes establishing the initial network connection through a secure hyperlink transfer protocol connection. 

35 USC § 101 Analysis (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for networked video management by deploying a computer system in communication with a video gateway device and a web service client container, and therein the computer system receiving a tunnel request from the web service client container, and the computer system requesting a tunnel from the video gateway device, which responds with an offer of the tunnel to the web service client container.  In embodiments, the video gateway device provides a list of connected network cameras, and when a tunnel request is received to establish a tunnel between one or more connected network cameras and a video recorder application, the video gateway device responds with an offer to the web service client container.  In another embodiment, the list of connected network cameras are added to a work queue before a tunnel is requested from the video gateway device.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides an asserted improvement for the recording and storing of video data deployed for video surveillance systems and implemented in conjunction with distributed video applications over a network or cloud.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Sundermeyer et al. (U.S. 2017/0070361 A1; herein referred to as Sundermeyer) in view of Ahmed et al. (U.S. 9722972 B2; herein referred to as Ahmed) in further view of Suryanarayanan et al. (U.S. 2015/0339136 A1; herein referred to Suryanaraynan) does not teach separately or in combination, a product comprising a computer system for network video management that implements web service proxy protocol functions to: establish an initial network connection between a video gateway device including a video client application and residing at a client site by checking a certificate of the video client application, and therein after receiving a first tunnel request from a web service client container, a second tunnel from and through the video gateway device is requested through the initial network connection.  After which, an offer of the tunnel is received from and through the video gateway device through a second network connection in response to validating the second tunnel request through the initial network connection.  Further, the tunnel is offered to the web service client container from and through the video gateway device and through the second network connection, and finally a listening port at the web service client container is opened to transmit video traffic over the tunnel offered through the second network connection, and the initial network connection is maintained for video application notifications to the web service client container.  Additional embodiments of the claimed invention provides for the video gateway device to provide a list of connected network cameras for communicating through the second tunnel with the web service client container and for the application to be a video application recording application, such that the initial network connection is maintained for video application notifications that update the list of connected network cameras to the web server client container.    
Sundermeyer is directed to a method and apparatus for improving the capabilities of video security systems in home and business applications
Ahmed is directed to methods, apparatuses and systems for authentication and communication on devices that do not have direct network access to the target authentication servers
Suryanaraynan is directed to a method and apparatus for maintaining a connection between a desktop instance through a security gateway to a client device.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for establishing two connections used for network video management, an initial network connection established to communicate between the video gateway device and the client video application and to establish a tunnel over a second network connection for secure communications between the client video application and the web service client container, so that a listening port is opened at the web service client container to transmit video traffic over the tunnel offered through the second network connection, while the initial network connection is maintained.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Sundermeyer which teaches web service proxy protocol functions (see Fig. 7, see ¶ [0180], ¶ ¶ [0186 - 0187]),  receiving a first tunnel request (see Fig 24, ¶ [0431]) from a web service client container (see ¶ [0191]), upon receipt of the first tunnel request (e.g. secure connection) (see ¶ [0521]) from the web service client container (see ¶ [0192]).  However Sundermeyer does not provide for establishing two connections.  When considering prior art Ahmed in combination with Sundermeyer, Ahmed teaches establishing an initial network connection between a video gateway device (“see Fig. 2 Col 10: Lines 57-67) including a client application and residing at a client site (see Fig. 4, Col 13: Lines 56 – 65) by checking a certificate of the video client application (see Col 14: Lines 41 -57), requesting a tunnel through a second tunnel request from and through the video gateway device, the tunnel requested through the initial network connection (see Col 14: Lines 1- 40), receiving an offer of the tunnel from and through the video gateway device through a second network connection in response to validating the second tunnel request through the initial network connection (see Col 16: Lines 9 – 32) and offering the tunnel to the web service client container from and through the video gateway device, the tunnel offered through the second network connection (see Fig. 5, Col 16: Lines 33-57).  However the combination of Sundermeyer and Ahmed is silent as to a video client application and for using both the initial network connection and the second network connection for video network management.  When considering prior art Suryanarayanan in combination with Sundermeyer and Ahmed, Suryanarayanan teaches video client application (see  Fig. 5, ¶ [0067] ) but the combination of Sundermeyer, Ahmed, and Suryanarayanan does not teach an ongoing use for both the initial network connection and the second network connection, that is, opening a listening port at the web service client container to transmit video traffic over the tunnel offered through the second network connection; and maintaining the initial network connection for video application notifications to the web server client container. Therein the claimed invention represents subject matter distinctive from the prior art. 
The limitations as recited (opening a listening port at the web service client container to transmit video traffic over the tunnel offered through the second network connection; and maintaining the initial network connection for video application notifications to the web server client container)  as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 5 – 7:  ¶ ¶ [0021 -0026], Fig. 2) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14 – 33 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444